Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a positioning tool for axially positioning a circular lubricant dam insert on a splined drive shaft wherein the tool comprises a circular body having an inner surface with a plurality of splines to mate with a second plurality of splines on the outer surface of the splined drive shaft, a depth setting member positioned on the circular body and defining an axial extent to which the circular body slides over the outer surface of the splined shaft and a positioning setting element extending axially from the circular body and configured to contact an axial end of the circular lubricant dam insert to position the lubricant dam insert on the splined drive shaft.
	The closest prior art of Peickii US 3110095, Bainard US 4114897, Jackson US 3197216, Halliday US 4815884 and Cather US 4218813 all disclose different methods and tools for installing seals and/or lubricant dam inserts around spline drive shafts but fails to disclose, teach or suggest to one of ordinary skill in the art, either in combination or alone, the tool and method as claimed.  Specifically, a tool having a circular body with a plurality of splines located in an inner surface of the circular body, nor a positioning setting element extending axially from the circular body and configured to contact an axial end of the circular lubricant dam insert.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723